UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) Under the Securities Exchange Act of 1934 (Amendment No. ) Delek US Holdings, Inc. (Name of Issuer) Common Stock, $0.01 par value (the “Common Stock”) (Title of Class of Securities) 246647101 (CUSIP Number) December 13, 2009 (Date of Event Which Requires Filing of this Statement) Check the following box to designate the rule pursuant to which the Schedule is filed: ¨Rule 13d-1(b) xRule 13d-1(c) ¨Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Clal Insurance Enterprises Holdings Ltd. 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock * 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock * 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock * 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : CO *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission (the “SEC”) on November 6, 2009). Page 2 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). IDB Development Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock * 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : CO *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 3 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). IDB Holding Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock * 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : CO *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 4 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Nochi Dankner 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : IN *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 5 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Shelly Bergman 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : IN *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 6 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Ruth Manor 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : IN *See Item 4. ** Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 7 of 11 pages CUSIP NO.246647101 1. Name of Reporting Persons/ I.R.S. Identification Nos. of above persons (entities only). Avraham Livnat 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Place of Organization Israel Number of Shares Beneficially Owned by EachReporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,258,558 shares of Common Stock* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,258,558 shares of Common Stock* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,258,558 shares of Common Stock* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11. Percent of Class Represented by Amount in Row (9) 6.07%** 12. Type of Reporting Person : IN *See Item 4. **Based on 53,700,570 shares of Common Stock outstanding as of November 2, 2009 (as reported in the Issuer’s Form 10-Q filed with the SEC on November 6, Page 8 of 11 pages Item 1. (a) Name of Issuer: DELEK US HOLDINGS, INC. (the “Issuer”). (b) Address of Issuer’s Principal Executive Offices: 7102 Commerce Way, Brentwood Tennessee, Item 2. (a) Name of Person Filing: This Statement is filed by: (1) Clal Insurance Enterprises Holdings Ltd. (2) IDB Development Corporation Ltd. (3) IDB Holding Corporation Ltd. (4) Mr.
